UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6292



JEROME CHASE,

                                           Petitioner - Appellant,

          versus


ROBERT KUPEC; ATTORNEY GENERAL FOR THE STATE
OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-00-
320-MJG)


Submitted:   May 11, 2000                   Decided:   May 16, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerome Chase, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerome Chase seeks to appeal the district court’s order deny-

ing relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999).   He claims that the Governor of the State of

Maryland abused his discretion and violated the Ex Post Facto

Clause of the Constitution when he declared that he would not grant

parole to persons serving life sentences.     We have reviewed the

record and the district court’s opinion and find no reversible

error.   See United States v. Ellen, 961 F.2d 462, 465-66 (4th Cir.

1992) (noting that the Ex Post Facto Clause applies only to legis-

lative action).   Accordingly, we deny a certificate of appealabil-

ity and dismiss the appeal. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2